

116 HR 7207 IH: To prohibit the use of funds for the 2022 and 2026 World Cup until the date on which Policy 604–1 of the United States Soccer Federation is reinstated.
U.S. House of Representatives
2020-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7207IN THE HOUSE OF REPRESENTATIVESJune 15, 2020Mr. Gaetz introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo prohibit the use of funds for the 2022 and 2026 World Cup until the date on which Policy 604–1 of the United States Soccer Federation is reinstated.1.Prohibition on use of funds for the 2022 and 2026 World CupNotwithstanding any other provision of law, no Federal funds may be appropriated or otherwise made available to provide support for the 2022 and 2026 World Cup, including support for a host city, a participating State or local agency, the United States Soccer Federation, the Confederation of North, Central American and Caribbean Association Football (CONCACAF), or the Fédération Internationale de Football Association (FIFA), until the date on which Policy 604–1 of the United States Soccer Federation is reinstated.